                      UNITED STATES DISTRICT COURT

                      EASTERN DISTRICT OF LOUISIANA



LUCIOUS STOVAL, on behalf of his                            CIVIL ACTION
minor children, ET AL.

v.                                                          NO. 19-2380

WAL-MART LOUISIANA, L.L.C., ET AL.                          SECTION "F"



                            ORDER AND REASONS

     Before the Court is the plaintiffs’ motion to remand. For the

reasons that follow, the motion is DENIED.

                                Background

     This   lawsuit    arises   from   an   incident   in   which   Wal-Mart

employees chasing shoplifters allegedly knocked over a cart with

a child in it, causing the child to hit the concrete floor and

suffer a brain injury and causing the child’s family emotional

distress.

     On April 8, 2018, Kennette Terrance and her two children were

shopping at Wal-Mart located at 4001 Behrman Place in New Orleans.

Ms. Terrance was standing with her children in a checkout line;

her minor son was strapped into a shopping cart while her other

child stood with her.     Wal-Mart employees chasing after an alleged

                                       1
shoplifter ran into Ms. Terrance’s shopping cart, knocking it over,

and causing her son to hit his head on the concrete floor.

      Nine months later, Ms. Terrance and her husband, Lucious

Stovall, Sr., sued Wal-Mart Louisiana, L.L.C., Wal-Mart Stores,

Inc., and Wal-Mart, Inc. on behalf of themselves and their minor

children. 1     They allege that Wal-Mart’s negligence caused their

son to suffer a brain injury and caused their other child to suffer

mental anguish and emotional distress as a result of the accident.

Finally, Mr. Stovall and Ms. Terrance claim damages for “loss of

consortium, service and society along with medical expenses and

other costs as a result of the subject accident.”           For their minor

son’s “serious injuries,” the plaintiffs seek to recover for past,

present and future pain and suffering, medical expenses, and loss

of earning capacity.          On March 15, 2019, the defendants removed

the   lawsuit     to   this    Court,   invoking   the   Court’s   diversity

jurisdiction. 2    The plaintiffs now move to remand.

                                        I.

      Although the plaintiffs challenge removal in this case, the

removing defendants carry the burden of showing the propriety of




1 The state court petition was filed on January 24, 2019 and Wal-
Mart, Inc. was served on February 18, 2019.
2 On June 3, the defendant filed an amended notice of removal.

                                2
this Court's removal jurisdiction. See Manguno v. Prudential Prop.

& Cas. Ins. Co., 276 F.3d 720, 723 (5th Cir. 2002); see also

Jernigan v. Ashland Oil, Inc., 989 F.2d 812, 815 (5th Cir. 1993).

Remand is proper if at any time the Court lacks subject matter

jurisdiction.        28    U.S.C.   §   1447(c).        Given   the   significant

federalism concerns implicated by removal, the removal statute is

strictly construed “and any doubt about the propriety of removal

must be resolved in favor of remand.”                 Gutierrez v. Flores, 543

F.3d 248, 251 (5th Cir. 2008)(citation omitted); Gasch v. Hartford

Accident    &   Indem.      Co.,    491       F.3d    278,   281-82   (5th   Cir.

2007)(citations omitted).

      A defendant may generally remove a civil action filed in state

court if the federal court has original jurisdiction over the case

-- that is, if the plaintiff could have brought the action in

federal court from the outset. See 28 U.S.C. § 1441(a).                        To

exercise diversity jurisdiction, complete diversity must exist

between the plaintiffs and all of the properly joined defendants,

and   the   amount    in     controversy       must    exceed   $75,000.      See

§ 1332(a)(1).    Where at least one plaintiff’s claim satisfies the

amount-in-controversy requirement, the Court has jurisdiction over

that claim and may exercise supplemental jurisdiction over other

claims that do not independently meet the $75,000 threshold.                 See


                                          3
Exxon Mobil Corp. v. Allapattah Services, Inc., 545 U.S. 546, 599

(2005).

      The only dispute to be resolved is whether the amount-in-

controversy requirement is met.         To determine whether it has

jurisdiction, the Court must consider the allegations in the state

court petition as they existed at the time of removal.                  See

Manguno, 276 F.3d at 723 (citing Cavallini v. State Farm Mut. Auto

Ins. Co., 44 F.3d 256, 264 (5th Cir. 1995)).               Louisiana law

requires that a plaintiff include “no specific amount of damages”

in his prayer for relief.    La. Code Civ. Proc. art. 893.      However,

it also provides that “if a specific amount of damages is necessary

to establish . . . the lack of jurisdiction of federal courts due

to insufficiency of damages . . . a general allegation that the

claim exceeds or is less than the requisite amount is required.”

Id.

      When the plaintiff has alleged an indeterminate amount of

damages, the removing party must prove by a preponderance of the

evidence that the amount in controversy exceeds $75,000. See De

Aguilar v. Boeing Co., 47 F.3d 1404, 1412 (5th Cir. 1995).          This

showing may be made by either (1) showing that it is facially

apparent that the plaintiff’s claims likely exceed $75,000, or (2)

setting   forth   “summary   judgment   type   evidence”   of   facts   in

                                   4
controversy that support a finding of the jurisdictional amount.

Manguno, 276 F.3d at 723; Luckett v. Delta Airlines, Inc., 171

F.3d 295, 298 (5th Cir. 1999). In examining the petition, courts

are permitted to “make common-sense inferences about the amount

put at stake by the injuries the plaintiffs claim.”                  Robertson v.

Exxon Mobil Corp., 814 F.3d 236, 240 (5th Cir. 2015).                 “[I]f it is

facially apparent from the petition that the amount in controversy

exceeds $75,000 at the time of removal, post-removal affidavits,

stipulations, and amendments reducing the amount do not deprive

the district court of jurisdiction.” Gebbia v. Wal-Mart Stores,

Inc., 233 F.3d 880, 883 (5th Cir. 2000).             If the removing defendant

cannot show that the amount in controversy is facially apparent,

it   may   be    able   to    “set[]   forth   the   facts   in   controversy    –

preferably in the removal petition, but sometimes by affidavit –

that support a finding of the requisite amount.”                     Luckett, 171

F.3d at 298.         If the petition is ambiguous as to whether the

alleged damages surpass the jurisdictional amount in controversy,

the Court may consider a post-removal affidavit that clarifies the

original complaint.          Asociación Nacional de Pescadores a Pequeña

Escala     o    Artesanales    de   Colombia   (ANPAC)    v.   Dow    Química   de

Colombia, 988 F.2d 559, 565 (5th Cir. 1993), abrogated on other

grounds by Marathon Oil Co. v. Ruhgras, 145 F.3d 211, 214 (5th

Cir. 1998), rev'd on other grounds, 526 U.S. 574 (1999).
                                         5
       If the removing party satisfies its burden, the plaintiff can

only defeat removal by showing that it is “legally certain that

his recovery will not exceed the amount stated in the state

complaint.”    De Aguilar, 47 F.3d at 1412; see St. Paul Mercury

Indem. Co. v. Red Cab Co., 303 U.S. 283, 289 (1938) (“It must

appear to a legal certainty that the claim is really for less than

the jurisdictional amount to justify dismissal.”).                  Absent a

statute that restricts recovery, “[l]itigants who want to prevent

removal must file a binding stipulation or affidavit with their

complaints; once a defendant has removed the case, St. Paul makes

later filings irrelevant.”      De Aguilar, 47 F.3d at 1412 (quoting

In re Shell Oil Co., 970 F.2d 355, 356 (7th Cir. 1992)(per

curiam)).

                                   II.

       The Court finds that it is facially apparent that the petition

contains at least one claim that independently satisfies the amount

in controversy requirement.

       The plaintiffs seek compensation for their injuries and for

their children’s injuries, including for the son whom sustained a

head injury. In the state court petition, the plaintiffs allege

that   their   son   has   “sustained    serious   injuries   and    damages

including, but not limited to: (1) Past, present, and future pain

                                    6
and suffering; (2) Past, present and future medical expenses; (3)

Past and future lost wages and/or loss of earning capacity; (4)

Mental    anguish    and   emotional     distress;       (5)    Injuries      to    [the

child’s] brain and other parts of his body and mind; and (6) Other

damages which will be shown at the trial of this matter.” The

plaintiffs    fail    to   include     in    the     state   petition     a   general

allegation that the amount due is less than $75,000.                    Nor have the

plaintiffs filed any post-petition stipulation or indication that

they irrevocably bind themselves to recovery less than $75,000.

     Wal-Mart       submits    that     it     has    carried     its    burden       in

demonstrating that it is clear from the face of the petition that

the amount in controversy is met solely based on the claim brought

on behalf of the injured child. The defendants maintain that, if

the allegations are true, they would be liable for all of the

child’s    medical    expenses,       future    lost    earning    capacity,        and

emotional    suffering        and   distress.          Wal-Mart     invokes        case

literature   to     support    a    finding    of    jurisdiction       where      brain

injuries are alleged.         For example, in Wornner v. Christian Home

Health Care, Inc., another Section of this Court determined that

it was facially apparent the amount in controversy exceeded $75,000

because the plaintiff “alleged injuries to her head and nervous

system, and she has requested damages for past, present, and future

medical expenses [and] pain and suffering.” Here, the plaintiffs
                               7
claim similar injury and damages on behalf of their son.                     And,

significantly, the plaintiffs failed to declare that their damages

do   not    exceed    $75,000.     Likewise,     they   fail   to   offer     any

stipulation binding them to a recovery less than $75,000.

       Considering the brain injury allegations, the “common-sense

inference” is that the medical expenses and additional suffering

and damages claimed likely will exceed $75,000 for at least the

claim on behalf of the son with the head injury. Robertson, 814

F.3d at     240.     The   defendants    satisfied   their   burden,   and    the

plaintiffs have not shown to a legal certainty that the amount in

controversy is less than $75,000.

      Accordingly, IT IS ORDERED: that the motion to remand is

DENIED. 3

                           New Orleans, Louisiana, September 12, 2019


                                        ______________________________
                                             MARTIN L. C. FELDMAN
                                         UNITED STATES DISTRICT JUDGE




3 Quite obviously, if plaintiffs believe their damages are less
than the jurisdictional amount, the case, if the parties settle,
could involve less than the jurisdictional amount.
                                8
